 

Exhibit 10.10

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This AGREEMENT is made as of the 3rd day of July 2017, between Richard J.
Hendrix (“Executive”) and FBR Capital Markets & Co. (“FBRC”) and B. Riley & Co.,
LLC, together with their parent, B. Riley Financial, Inc., (collectively “the
Company”).

 

A.            Reasons for Agreement. Executive is separating from his employment
with the Company and Executive and the Company desire to resolve all existing
and potential claims, known or unknown, in connection with his employment with
the Company.

 

B.             Termination. Executive’s employment with the Company is being
terminated, effective July 3rd, 2017 (“Termination Date”). Nothing in this
Agreement affects any rights or claims Executive may have to workers’
compensation benefits.

 

C.            Agreement. Therefore, in consideration of the mutual promises and
commitments herein, and contingent upon execution of this Agreement by both the
Company and the Executive and non-revocation of the Agreement by the Executive,
Executive and the Company agree as follows:

 

1.             Special Severance Package. The Company agrees to provide
Executive with the following benefits, which are referred to as the “special
severance package”:

 

(a)FBRC will pay Employee one payment of $500,000.00, less withholdings and
deductions, no later than three weeks after a fully executed Agreement has been
received by the Company;

 

(b)As provided for in Executive’s Employment Agreement, dated February 17, 2017,
all unvested incentive equity or equity-based awards held by Executive,
including any performance-based cash or equity-based awards that are not
intended to qualify as “performance based compensation” under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), shall immediately
vest and any timebased forfeiture restrictions on incentive equity or
equity-based awards held by Executive shall immediately lapse; and unvested
incentive equity or equity-based awards that are intended to qualify as
“perfom1ance based compensation” under Section 162(m) of the Code shall vest and
be earned only upon achievement of the applicable performance goals or
objectives (but disregarding any requirement for the Executive’s continued
employment); provided, however, that notwithstanding the foregoing, in the event
of a Change in Control, the terms of the applicable plan and award agreements
relating to a Change in Control shall apply if such provision is more beneficial
to the Executive (with settlement of any such outstanding award that constitutes
nonqualified deferred compensation subject to Section 409A of the Code to occur
only if such Change in Control is a “change in control event” as defined in
Treasury Regulation § 1.409A-3(i)(5));

 

 1

 

 

(c)FBRC and Executive shall enter into the Consulting Services Agreement,
Attachment A to this Agreement, whereby Executive will perform certain
Consulting Services on behalf of FBRC.

 

(d)During the term of the Consulting Services Agreement and then for another 12
(twelve) months after termination thereof, FBRC will pay on Executive’s behalf,
for the Executive and his “qualified beneficiaries” (as defined under COBRA),
the full amount of health insurance premiums under COBRA guidelines under the
same terms as in effect for similarly situated active employees. For the portion
of time, if any, that the Executive is no longer eligible for continued coverage
under COBRA, FBRC shall reimburse the health insurance premiums incurred by the
Executive under a private health insurance plan that provides substantially
similar benefits for the Executive and his qualified beneficiaries and is
reasonably acceptable to FBRC. Any reimbursement of premiums is subject to the
Executive’s providing FBRC with evidence of continuing coverage under any such
private plan. Notwithstanding the foregoing, FBRC shall in no event be required
to provide or reimburse the cost of any health care benefits after such time as
the Executive becomes entitled to receive group health benefits from another
employer’s health care plan.

 

(e)Executive agrees to pay outstanding balance on corporate American Express
Card by July 15, 2017. If this amount is not paid by said date, Executive agrees
that balance will be deducted from the payment outlined in (a) above.

 

2.            Restrictive Covenants. Notwithstanding the foregoing, Executive
will be subject to restrictive covenants, detailed below, while he is performing
services pursuant to his Consulting Agreement detailed in Attachment A to this
Agreement and for a period of 12 months after the Consulting Services Agreement
is terminated.

 

(a)Non-Solicitation of Clients. During the period Executive is performing
Consulting Services and for a period of 12 months after the Consulting Services
Agreement is terminated, Executive shall not, directly or indirectly, recruit,
solicit or otherwise induce or influence any proprietor, partner, shareholder,
member, director, manager, officer, employee, agent, joint venture, or any other
person that (i) has a business relationship with the Company and with whom
Executive had access to proprietary information about or had contact with in
connection with Executive’s employment or in connection with Executive’s
Consulting Services, or (ii) had a business relationship with the Company at any
time within the twelve-month period preceding the termination of Consulting
Services and with whom Executive had access to proprietary information about or
had contact with in connection with Executive’s employment or Consulting
Services, to discontinue, reduce or modify such business relationship with the
Company. A “business relationship” is not limited to any person or entity with
which the Company has a contractual relationship, but also includes, for
purposes of this Agreement, any person or entity with which anyone at the
Company has had substantial contact with for purposes of securing a contractual
relationship with such person or entity.

 

 2

 

 

(b)Non-Solicitation of Employees. During the period Executive is performing
Consulting Services and for a period of 12 months after the Consulting Services
Agreement is terminated, Executive agrees that Executive will not, directly or
indirectly, employ, solicit for employment as an employee or engagement as an
independent contractor the services of any person who is then an employee of the
Company. Further, during such period, Executive shall not take any action that
could reasonably be expected to have the effect of encouraging or inducing any
employee, representative, officer or director of the Company or any of its
affiliates to cease their relationship with the Company or any of its affiliates
for any reason.

 

3.            General Release. In consideration of the special severance
package, Executive waives, releases and forever acquits and discharges FBR and
its affiliates, principals, directors, officers, Executives and representatives,
past, present and future, and each of them from any and all claims, known or
unknown, which Executive has ever had or which Executive has now, including, but
not limited to, any claims of wrongful discharge, breach of contract, tort
claims, any discrimination or other claims under Title VII of the Civil Rights
Act of 1964, as amended, the Executive Retirement Income Security Act, the Fair
Labor Standards Act, or any other federal, state or local law relating to
employment (including without limitation all claims arising under laws or
regulations prohibiting employment discrimination based upon age, race, sex,
religion, handicap, national origin, or any other protected characteristics),
including Executive benefits, severance pay, bonuses, vacation pay or the
termination of employment, or any other claims arising out of or relating to
Executive’s employment, including any claims based on Executive’s Employment
Agreement, dated February 17,2017 or the termination of Executive’s employment,
with the Company.

 

Executive also agrees that Executive 1s waiving any and all rights or claims
that Executive may have under the Age Discrimination in Employment Act
(“ADEA’’). Executive agrees that Executive’s waiver of any ADEA claims is
knowing and voluntary, and understands that Executive is forever releasing all
such claims. Executive may, if desired, have a period of forty-five (45)
calendar days to consider whether or not to sign this Agreement. Executive
acknowledges that, prior to the execution of this Agreement, Executive has had
the opportunity to consult with an attorney concerning Executive’s release of
claims under the ADEA. Executive may revoke this Agreement within a period of
seven (7) calendar days following the execution of this Agreement.

 

 3

 

 

Executive agrees that Executive’s waiver of these claims is knowing and
voluntary, and understands that Executive is forever releasing such claims.
Executive understands that Executive’s waiver does not apply to any rights or
claims that may arise after the effective date of this Agreement. In addition,
Executive understands that Executive’s waiver does not apply to: (i) any right
to indemnification under the Company’s certificate of incorporation and/or
bylaws; (ii) any rights to continued coverage under the Company’s directors and
officers liability insurance; (iii) any rights to the receipt of employee
benefits (other than severance benefits) which vested on or prior to the date of
this waiver; and (iv) the right to compensation, benefits, consideration and
rights provided to Executive under this Agreement or under the Executive’s
Consulting Service Agreement.

 

Executive acknowledges that Executive has signed this Agreement in exchange for
adequate and valuable consideration that is in addition to anything of value
that Executive is entitled to receive from FBR absent this Agreement.

 

Executive acknowledges that, prior to the execution of this Agreement, Executive
has had the opportunity to consult with an attorney concerning this release of
claims.

 

4.         No Admission. The Company has entered into this Agreement solely for
the purpose of maintaining an amicable and cooperative relationship with
Executive and in recognition of Executive’s service with the Company. Executive
agrees that this Agreement is not to be construed as an admission of liability
of any kind by the Company or its affiliates, principals, directors, officers,
Executives and representatives.

 

5.          Non-Disparagement. Executive agrees that Executive will not,
directly or indirectly, engage in any conduct that involves the maligning or
publishing of written or oral statements or remarks (including, without
limitation, the repetition or distribution of derogatory rumors, allegations,
remarks, and/or negative reports or comments) which are disparaging,
deleterious, or damaging to the integrity, reputation, or good will of the
Company, or any of its officers or any of its Executives. Executive understands
and agrees that any such statements or remarks w1ll result in the termination of
the Company’s obligations under this Agreement pursuant to Section 11 of this
Agreement.

 

The Company agrees that it will not, directly or indirectly, engage in any
actions or conduct that involve the publishing of (or which may cause the
publishing of) any written or oral statements or remarks (including, without
limitation, the repetition or distribution of derogatory rumors, allegations,
remarks, and/or negative reports or comments) which malign or are disparaging,
deleterious, or damaging to the integrity, reputation, or good will of
Executive; provided, however, that the Company’s agreement to this
non-disparagement clause shall be limited to official statements issued by the
Company as a corporate entity, and statements of officers of the Company in
their official capacity as a representative of the Company.

 

6.          Cooperation. Executive agrees that Executive will cooperate with and
assist the Company m the defense of any legal or administrative action(s)
against the Company and will not require the Company to obtain valid legal
process, but rather will be reasonably available to the Company for interviews,
depositions and trial testimony if requested by the Company. Out of pocket
costs, such as transportation will be reimbursed by the Company. In the event
that Executive is requested by the Company to appear as a witness in any action
against the Company, the Company agrees to promptly reimburse Executive for
Executive’s time in appearing and preparing to appear as a witness, not to
exceed $250/hour.

 

 4

 

 

7.       The Company Documents and Information.

 

(a) Upon the termination of Executive’s Consulting Service Agreement, Executive
will immediately (i) return to the Company all documents, records, notebooks,
computer diskettes and tapes and anything else containing the Company’s
Confidential Information (as defined below), (ii) delete from any non-Company
computer or other electronic storage medium under Executive’s control, any and
all of the Company’s proprietary or Confidential Information; (iii) not access,
interfere with or otherwise interact with any of the Company’s information
technology, or communications systems.

 

(b) After the date hereof, and notwithstanding Executive’s termination,
Executive w1ll continue to maintain as confidential and not disclose to any
other person any of the Company’s Confidential Information.

 

(c) Executive represents and warrants that Executive has not transferred and
will not transfer by any means to anyone any of the Company’s Confidential
Information, except as was permitted in the course of Executive’s employment by
the Company and/or is permitted in the course of performing Consulting Services
for legitimate business purposes.

 

(d) As used herein, “Confidential Information” shall mean any information which
the Company has sought to maintain as non-public information that pertains to
the Company’s business and the business of its affiliates (as used in this
paragraph, “the Company” shall be deemed to include all of its affiliates)
including, without limitation: (i) information disclosed by the Company to
Executive and information developed or learned by Executive during the course of
or as a result of employment with the Company; and (ii) information, agreements
and other documents concerning the Company’s methods of doing business; the
Company’s actual and potential clients, transactions and suppliers (including
the Company’s terms, conditions and other business arrangements with them);
client or potential client or transaction lists; advertising, marketing and
business plans and strategies; profit margins; goals, objectives and
projections; compilations, analyses and projections regarding the Company or any
of the Company’s clients or potential clients or their businesses; files; trade
secrets; salary, staffing, compensation, employment and severance information;
financial information; existing and planned product lines; client and other
information received by the Company subject to nondisclosure or confidentiality
agreements; and “know-how,” techniques or any technical information not of a
published nature. Confidential Information does not include information that is
or becomes, generally available to the public, other than as a direct result of
a breach of this Agreement.

 

 5

 

 

(e) Executive understands and agrees that any material breach of this provision
is a material breach of this Agreement and will result in the termination of the
Company’s obligations under this Agreement pursuant to Section 11 of this
Agreement.

 

8.       Severability. If any portions of this Agreement are void or deemed
unenforceable for any reason, the remaining portions shall survive and remain in
effect.

 

9.       Voluntary Agreement. Executive acknowledges that Executive has read the
terms of this Agreement and understands that while it provides certain benefits
to the Executive, it also has the effect of releasing and waiving rights
available to the Executive. Executive acknowledges that Executive has been given
a reasonable period of time within which to consider this Agreement, and that
Executive has had the opportunity to consult with counsel prior to executing
this Agreement. Executive acknowledges that Executive is executing this
Agreement voluntarily, free from duress, undue pressure or influence, harassment
or intimidation. Executive acknowledges that the Agreement represents an
important legal and binding Agreement and Executive enters it voluntarily and
w1th full knowledge of its intent and terms. Executive further acknowledges that
this Agreement is clear and unambiguous.

 

10.     Severance Benefits Contingent. Executive and the Company acknowledge
that receipt of any severance benefits is expressly contingent upon Executive
signing this Agreement and not materially breaching any of the terms of this
Agreement. Executive expressly acknowledges that Executive’s failure to sign
this Agreement precludes him from receiving any severance benefits.

 

11.     Material Breach by Executive. In the event of any material breach by
Executive of any of the terms of this Agreement, the Company shall, immediately
and without notice, be relieved of any further obligation hereunder, without
prejudice to the Company’s other rights and remedies. Executive further
acknowledges and agrees that money damages would not be a sufficient remedy for
any material breach of this Agreement, and that the Company will be entitled to
specific performance and injunctive relief as non-exclusive remedies for any
such material breach, in addition to the Company’s other remedies available at
law or in and equity.

 

12.     Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding concerning the Executive’s employment and separation
from employment and the other subject matters addressed herein between the
parties. This agreement supersedes and replaces all prior agreements, whether
written or oral, concerning the subject matters hereof. Executive acknowledges
that there are no understandings, promises or representations other than those
specifically set forth in this Agreement.

 

13.     Indemnity Regarding Assignment of Claims. Executive represents and
warrants that Executive has not heretofore assigned or transferred, or purported
to assign or transfer, to any person, entity, or individual whatsoever any of
the released claims. Executive agrees to indemnify and hold harmless the Company
and its agents, heirs, executors, and assigns against any claim, demand, debt,
obligation, liability, cost, expense, right of action, or cause of action based
on, arising out of, or in connection with any such transfer or assignment or
purported transfer or assignment.

 

 6

 

 

14.     Captions. Any captions to the paragraphs of this Agreement are solely
for the convenience of the parties; neither they nor the title of the Agreement
are to be construed as in any way as modifying the provisions themselves.

 

15.     Governing Law; Waiver of Jury Trial. This Agreement shall be governed by
the laws of the Commonwealth of Virginia applicable to contracts made and to be
performed therein. Any dispute arising hereunder shall be brought in a court in
Virginia. THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY SUCH DISPUTE.

 

The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains and hereby
executes it voluntarily and with full understanding of its consequences.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES

A RELEASE OF KNOWN AND UNKNOWN CLAIMS

 



RICHARD J. HENDRIX   B. RILEY FINANCIAL INC               By: /s/ Richard J.
Hendrix   By: /s/ Thomas J. Kelleher   Name:   Richard J. Hendrix   Name:  
Thomas J. Kelleher   Title:     Title:     Date: 7/3/17   Date: 7/3/2017  

 

FBR CAPITAL MARKETS & CO.   B. RILEY & CO., LLC               By: /s/ Thomas J.
Kelleher   By: /s/ Thomas J. Kelleher   Name:   Thomas J. Kelleher   Name:  
Thomas J. Kelleher   Title:     Title:     Date: 7/3/2017   Date: 7/3/2017  

 

 7